Citation Nr: 1642698	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  14-31 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for adjustment disorder with depressed mood.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2002 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO granted service connection for adjustment disorder with depressed mood, and assigned an initial 70 percent rating.  The Veteran timely appealed the initial rating assigned.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2016, and a copy of the hearing transcript is of record.  At the hearing, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record indicates that the symptoms and impairment caused by the Veteran's adjustment disorder with depressed mood have not more nearly approximated total occupational and social impairment.

2.  The evidence is at least evenly balanced as to whether the Veteran's service connected adjustment disorder with depressed mood renders him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent rating for adjustment disorder with depressed mood have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for assignment of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran's appeal arises from his disagreement with the initial evaluation assigned following the grant of service connection of adjustment disorder with depressed mood.  VCAA notice regarding the service connection claim was furnished to the Veteran in January 2013, prior to the initial October 2013 rating decision.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2015) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding this issue.  

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran was afforded a VA examination in October 2013.  The Board finds that the examination is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in July 2016.  At the hearing, the undersigned identified the issues on appeal and discussed the Veteran's current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claims.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Rating for Adjustment Disorder with Depressed Mood

The Veteran's adjustment disorder with depressed mood has been rated under 38 C.F.R. § 4.130 , Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.27 (2015) (explaining use of diagnostic code numbers).  Almost all mental health disorders, including the one at issue, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A total schedular rating of 100 percent requires:

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
 
The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443. (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093. The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id. 

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level). 

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added). 

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2015); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The Veteran seeks a higher disability rating in excess of 70 percent for adjustment disorder with depressed mood.  Historically, an October 2013 rating decision granted service connection for adjustment disorder with depressed mood, and assigned a 70 percent rating effective December 2012.

Treatment records from the VA and the Virginia Beach Department of Health and Human Services show that the Veteran has been diagnosed with anxiety, ADHD (attention deficit hyperactivity disorder), schizoaffective disorder, bipolar disorder, and substance abuse disorder.  These disabilities have been manifested by numerous symptoms, including depression, mania, paranoia, poor impulse control, irritability, hallucinations, scattered/poor concentration, delusions of grandeur, flight of ideas, and excessive religiosity.  Additionally, the Veteran's GAF score was consistently 50, indicative of serious symptoms.

On October 2013 VA examination, the examiner noted that the Veteran's episodes of hypomania consist of pressured speech, mood elevation, increased energy level, occasional irritability and diminished need for sleep.  His depressive episodes tend to last for several weeks, and they include depressed mood, fleeting suicidal thoughts, diminished energy level, increased sleeping and feelings of inadequacy.  The Veteran has had suicidal thoughts.  He has not actively attempted suicide, although he contemplated taking overdoses of pills.  He had a psychiatric hospitalization in 2011.  He has not been psychotic or violent.  There is no evidence he suffers from obsessions or compulsions.  Other symptoms included anxiety, suspiciousness, difficulty in adapting to stressful situations, inability to establish and maintain effective relationships, intermittent social isolation, and occasional threats of violence without actual violent behavior.  The examiner assigned a GAF of 51.

A June 2016 statement from the Veteran's mother indicates that the Veteran is unable to fulfill the responsibilities one has to meet on a daily basis in order to live independently.  The Veteran's mental health disability has impacted and strained relationships with family members.

A June 2016 hospital billing statement indicates that the Veteran sought inpatient psychiatric treatment.

During the July 2016 Board hearing, the Veteran reported that he cannot go anywhere without being harassed because he talks to himself and he is obese.  He has been separated from his wife for 2 to 3 months, and they had been married for 2 years.  He sometimes forgot the name of his wife and members of his church.

Based on the foregoing, the criteria for a 100 percent rating have not been met.  In the Veteran's case, the symptoms and overall impairment do not more nearly approximate the criteria for a 100 percent rating and are not evenly balanced between the 70 and 100 percent criteria.  Although treatment records and the Veteran's July 2016 hearing testimony reflect severe memory loss, including forgetting of names, the Veteran was generally oriented throughout the appeal period, and was not totally impaired socially.  There was no neglect of his personal appearance and hygiene, as indicated in the criteria for a 100 percent rating, and there was no indication of symptoms approximating an intermittent inability to maintain minimal personal hygiene.  Further, the Veteran's intermittent suicidal ideation and threats of hurting himself and others do not approximate a persistent threat to self or others.  Finally, although the Board's decision finds that the Veteran's disability renders him incapable of obtaining and maintaining substantially gainful employment, this does not equate or approximate the total social and occupational impairment required for a 100 percent rating under the general rating formula.  The preponderance of the evidence is thus against a higher, 100 percent rating, and the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107 (b); 38 C.F.R.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's adjustment disorder with depressed mood are fully contemplated by the applicable rating criteria. As indicated by the cases cited above, the criteria include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's adjustment disorder with depressed mood are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating is therefore not warranted in this case.  38 C.F.R. § 3.321 (b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, the Board grants entitlement to a TDIU.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321 (b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Board's decision also grants TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.


III.  TDIU

In Rice v. Shinseki, 22 Vet. App. 447, the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, there is evidence that the Veteran is unemployable due to his PTSD and the issue of entitlement to a TDIU is before the Board.  Moreover, the Veteran submitted a formal claim for a TDIU at the time of the Board hearing, providing information regarding his education and employment history.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2015).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2015).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363.

The Veteran has claimed that his adjustment disorder with depressed mood symptomatology renders him unemployable.  See July 2016 Application for Increased Compensation Based on Unemployability; see also July 2016 Hearing Transcript.  The evidence indicates that the Veteran is currently unemployed.  He had previously worked as a bricklayer, in ship repair, and in landscaping.  He has a high school education.

Here, the Veteran satisfies the percentage requirements noted above, as his adjustment disorder with depressed mood is rated 70 percent disabling.

The competent and credible evidence of record shows that the Veteran is not currently able to engage in substantially gainful employment due to impairment caused by his service-connected adjustment disorder with depressed mood. A letter from the Social Security Administration (SSA) indicates that the Veteran is currently in receipt of SSA disability for affective disorders.  Treatment reports, as well as the statement from the Veteran's mother, reflect that the Veteran's symptoms of depression, mood instability, hallucinations, poor socialization skills, poor impulse control, irritability, difficulties identifying social cues, and difficulties in establishing healthy relationships and connecting in positive ways with others, have negatively impacted his ability to maintain employment.  Although the October 2013 VA examiner found that the Veteran "would be able to perform simple and repetitive tasks in a structured work environment [...] if his clinical situation can be stabilized," the evidence of record suggests that the Veteran's hypomaniac and depressive episodes may preclude such stabilization.  Moreover, given the Veteran's limited educational and occupational history, it is unlikely that the Veteran could find gainful employment that would involve such an environment.  This is a determination for the Board, and not a VA examiner to make.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The above reflects that the evidence is at least in equipoise as to whether the Veteran's service-connected adjustment disorder with depressed mood renders him unable to secure or follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. §  5107(b) 38 C.F.R. § 3.102.

ORDER

An initial rating in excess of 70 percent for adjustment disorder with depressed mood is denied.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


